



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Kaneswaran, 2012
    ONCA 69

DATE: 20120201

DOCKET: C53857

Weiler, Sharpe and Blair JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Sugashan Kaneswaran

Appellant

David M. Midanik, for the appellant

Catherine Mullaly, for the respondent

Heard and released orally: January 30, 2012

On appeal from the conviction entered on March 29, 2011
    by Justice Stephen Foster of the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant was convicted of possession of a restricted firearm with
    ammunition contrary to s. 95(1) of the
Criminal Code
.  He argues that
    the verdict is unreasonable.

[2]

The trial judges reasons are logically consistent and reasonably
    supported by the totality of the evidence including the time which was 3 a.m.,
    the presence of latex gloves in proximity to the driver and the fact that the
    gun under the front passenger seat was not hidden. The inference that the
    appellant knew that there was a gun in the car that he was driving was one that
    a reasonable trier of fact could draw.

[3]

The appeal is therefore dismissed.

Karen M. Weiler
    J.A.

Robert J. Sharpe
    J.A.

R.A. Blair J.A.


